DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Duran Lopez et al (US 2013/0131164 hereafter Duran) in view of Kottayil et al (US 8,628,796 hereafter Kottayil), Palepu et al (US 2007/0116729 hereafter Palepu) and Brinkman et al (US 2006/0183804 hereafter Brinkman).
Duran discloses a method of stabilizing a drug formulation comprising filling a container with a formulation comprising the drug under vacuum; capping and sealing the container, placing the container in secondary packaging and sealing the secondary packaging where the headspace contains less than 
While the reference discloses a method of stabilizing a drug, but is silent to s liquefying step under vacuum.  The melting and liquefying of dronabinol under vacuum for stabilization is known in the art as seen in the Kottayil patent.
Kottayil discloses a stabilized dronabinol formulation for oral use (abstract).  The formulation is prepared by heating and blending a mixture of the drug with an oil until completely liquefied, all under vacuum (Example 1).  The resultant is cooled and filled into hard capsules and filled into containers for storage at room temperature (Example 4).  This would have been an obvious stabilization step as it allows for storage to occur at room temperature.
While the reference discloses a method for stabilizing a phenyl carbamate formulation, these compounds can be swapped for equivalent compounds in need of stabilization.  Retigabine and Dronabinol are known compounds that benefit from improved shelf stability as seen in the Palepu patent.
Palepu discloses a lyophilized dosage from comprising propylene glycol and polyethylene glycol where threw active agent can be hydrophobic [abstract]. Active agents such as retigabine and dronabinol can be stabilized, packaged and stored [claims].  The formulation comprises water, PEG, PPG, ethanol and antioxidants like BHA, BHT and EDTA [0048-0051, 0053, 0064].  It would have been obvious swap out the retigabine of Duran for the dronabinol of Palepu as it would have also benefitted from a stabilization packaging and storage system.
Regarding the specific ranges of the instant claims, it is the position of the Examiner that such limitations do not distinguish over the prior art. The general conditions of the claim have been met, 
Regarding the form of the formulation as a solution, it is the position of the Examiner that the form would have been an obvious option to one of ordinary skill in the art.  It is the position of the Examiner that this is not a teaching away, but merely ass preferred embodiment.  Duran Lopez has determined that stability is impacted by infiltration of oxidation compounds into the crystal structure of the compound and seeks to change the crystal structure to reduce these oxidation compounds. A solution could accomplish that as well.  The reference does not teach away from the use of solution, and Palepu provides means of forming solutions by reconstituting the stable solid dosage forms.  As such, based on the goal or storage conditions, the artisan of ordinary skill would be able to use the process of Duran Lopez to form a stable drug compound and reconstitute the drug into a solution for ease of storage or movement or administration for patients with difficulty swallowing pills.
As discussed above, the Duran and Palepu discloses a method of stabilizing a drug comprising packaging the formulation in sealed bottles, and further sealing the bottles in oxygen deprived secondary packaging.  The combination is silent to the further conditions of the oxygen deprived packing environment; however, these limitations are well known in the art as seen in the Brinkman patent.
Brinkman discloses methods of protecting vulnerable drug forms from oxygen degradation by specific packaging conditions [abstract].  The drug formulations are filled into bottles and sealed with screw caps [043].  The bottles can be amber glass [0154-055].  Before this the bottles are purged of oxygen with nitrogen or other noble gas and sealed under vacuum [0102-0103]. The bottles are packaged in a secondary packaging that further comprises oxygen scavenger particles that can be iron based and held in a sachet [0071, 0090]. The packaging comprises at least one wall [0079, Example 1].  
Regarding the form of the formulation as a solution, it is the position of the Examiner that the form would have been an obvious option to one of ordinary skill in the art.  It is the position of the Examiner that this is not a teaching away, but merely ass preferred embodiment.  Duran Lopez has determined that stability is impacted by infiltration of oxidation compounds into the crystal structure of the compound and seeks to change the crystal structure to reduce these oxidation compounds. A solution could accomplish that as well.  The reference does not teach away from the use of solution, and Palepu provides means of forming solutions by reconstituting the stable solid dosage forms.  As such, based on the goal or storage conditions, the artisan of ordinary skill would be able to use the process of Duran Lopez to form a stable drug compound and reconstitute the drug into a solution for ease of storage or movement or administration for patients with difficulty swallowing pills.
With these aspects in mind it would have been obvious to combine the prior art with an expected result of method of shelf stabilizing a dronabinol formulation for long term storage.  It would have been obvious to include the dronabinol of Palepu into the preparation method of Duran as it would have been obvious to provide storage stability to the formulation.  It would have been obvious to include the heating and cooling of Kottayil as it would have improved the room temperature storage stability of the formulation. The Brinkman additions would have increased the oxygen stability and reduced degradation due to oxidizing in long term storage.  One of ordinary skill in the art would have been motivated to include the components in order to produce long term, shelf stable drug formulations. 


Response to Arguments
2/2/22 have been fully considered but they are not persuasive. Applicant argues that the combination does not render the claims obvious since nowhere in the combination does the dronabinol become liquified under vacuum.
Regarding this argument, it remains the position of the Examiner that the prior art combination continues to render the claims obvious.  First Duran discloses a method of stabilizing a drug by filling it into containers and packaging under vacuum. The packaging and containers has a gaseous headspace wither oxygen is minimized and the container is non-gas permeable and light limiting, all in an effort to reduce degradation products.  Kottayil discloses the specific stabilization of dronabinol where a formulation is liquified under heating and vacuum in the commercial process (Example 3).  The formulation remains fluid at room temperature and it would have been obvious to apply it to the storage process of Duran in order to save on refrigeration. The remaining references address the specific formulation comprising excipients of the instant claims and the types of bottles used in the storage and packaging procedures. Palepu establishes the level of skill in the art regarding the use of polyols like PEG, PPG, ethanol and chelators in storage procedures.  Brinkman establishes the level of skill in the art regarding screw tops and tinted glass bottles. It would have been obvious to include the heating and cooling of Kottayil as it would have improved the room temperature storage stability of the formulation. The Brinkman additions would have increased the oxygen stability and reduced degradation due to oxidizing in long term storage.  One of ordinary skill in the art would have been motivated to include the components in order to produce long term, shelf stable drug formulations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618